Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 7 and 11 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hein (US Pat. No. 8674999) in view of Xi et al. (US Pat. No. 5982309), hereinafter referred to as Xi. 
As to claim 2, Hein discloses an integrated circuit (IC) chip comprising: 
core circuitry (core, fig. 1);
command interface to receive a command that specifies an access of the core circuitry (command address 160, fig. 1);
Xi discloses, what Hein lacks, wherein the core circuitry is responsive to the access to transfer output data in parallel along a set of data paths internal to the IC chip core circuitry (latch 1102, fig. 11) to transfer output data in parallel along a set of data paths (data path of latch 1102, fig. 11) internal to the IC chip; 

interface circuitry to output the serialized output data with the non-power of two bit-depth (serial out, fig. 11).
Hein and Xi are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hein and Xi before him or her, to modify the system of Hein to include the data transmitter of Xi. 
	The suggestion/motivation for doing so would have been to allow multi clock phase to improve system flexibility.
Therefore, it would have been obvious to combine Xi with Hein to obtain the invention as specified in the instant claim(s).

As to claim 3, Xi discloses the IC chip of claim 2, wherein the serialization circuitry serializes the output data in accordance with a non-power of two serialization ratio (20 – 1 multiplexer, fig. 3).   

As to claim 4, Xi discloses the IC chip of claim 2, wherein the bit-depth comprises a number of serialized bits of the output data that is output from the interface circuitry along a given data serial link (serial out, fig. 11).  

As to claim 5, Xi discloses the IC chip of claim 2, wherein the serialization circuitry further comprises: 

interleaving circuitry to transform received parallel data bits from the selectively-enabled parallel data paths into a serial stream of serialized bits having the non-power of two bit-depth (pulse generator, fig. 11).  

As to claim 6, Xi discloses the IC chip according to claim 2, further comprising: in a first mode of operation, the serialization circuitry is configured to receive the output data from the core circuitry and to serialize the output data in accordance with a first serialization ratio to the non-power of two bit-depth (latch 1102, fig. 11); and 
in a second mode of operation, the serialization circuitry is configured to receive the output data from the core circuitry and to serialize the output data in accordance with a second serialization ratio to a power of two bit-depth (mode, fig. 11).  

As to claim 7, Xi discloses the IC chip according to claim 6 wherein: 
during the first mode of operation, the serialization circuitry serializes the output data in accordance with a first serialization ratio (20 bit mode, fig. 6); and  
during the second mode of operation, the serialization circuitry serializes the output data in accordance with a second serialization ratio that is different than the first serialization ratio (10 bit mode, fig. 6).  

Claims 11 - 16 recite the corresponding limitation of claims 2 - 10. Therefore, they are rejected accordingly.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xi and in view of Catlin (US Pat. No.  5161218).
As to claim 8, Catlin discloses, what Xi lacks, the IC chip according to claim 2 embodied as an integrated circuit memory device (integrated circuit memory device 44, fig. 2).  
Xi and Catlin are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Xi and Catlin before him or her, to modify the system of Xi to include the memory controller of Catlin. 
	The suggestion/motivation for doing so would have been to improve memory access via 



	
As to claim 9, Catlin does not explicitly disclose the IC chip according to claim 2 embodied as an integrated circuit memory controller (memory controller 44, fig. 2). 

As to claim 10, Xi does not explicitly disclose the IC chip according to claim 2, embodied as an IC dynamic random access (DRAM) device (IC dynamic random access (DRAM) device 44, fig. 2). 

Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184     
                                                                                                                                                                                    
/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184